Citation Nr: 1033292	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-26 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a back disorder, 
claimed as back pain secondary to posttraumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

4.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a left knee 
disorder.

5.  Entitlement to a rating in excess of 20 percent for cervical 
myofasciitis.

6.  Entitlement to a rating in excess of 10 percent for 
myofasciitis of the thoracolumbar spine.

7.  Entitlement to a compensable rating for plantar fasciitis, 
previously evaluated as bilateral peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1982 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions dated in November 2006 and 
September 2007 by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In June 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") held that an initial claim of 
entitlement service connection for PTSD should also be read as 
including other psychiatric disorder diagnoses reasonably raised 
by the symptoms described and all information obtained in support 
of the claim.  Therefore, the issue on appeal as to this matter 
has been revised to include consideration of the other applicable 
diagnoses of record in this case.

The Board notes that a November 2006 rating decision denied 
service connection for back pain, PTSD, and right chondromalacia 
patella and denied reopening a service claim for left 
chondromalacia patella.  The RO also, in essence, revised the 
service-connected disability of bilateral peripheral vascular 
disease as plantar fasciitis and continued a noncompensable 
rating.  There was no indication in that rating decision of error 
in the establishment of service connection for bilateral 
peripheral vascular disease, but the Board notes these disorders 
appear to affect entirely different systems for VA ratings 
purposes.  It was further proposed that a 20 percent rating for 
myofasciitis of the neck be reduced to 0 percent and that a 
10 percent rating for myofasciitis of the thoracolumbar spine be 
reduced to 0 percent.  In an April 2007 rating decision the RO 
reduced the proposed ratings.  A September 2007 rating decision 
confirmed and continued the November 2006 service connection 
determinations and confirmed the assigned noncompensable ratings 
for the service-connected disabilities on appeal.  The Veteran 
subsequently perfected his appeal.

Although the RO also developed for appellate review the issues of 
propriety of rating reduction for cervical myofasciitis and 
thoracolumbar spine myofasciitis, the record shows an August 2008 
rating decision reinstated the 10 percent rating for 
thoracolumbar spine myofasciitis and that a December 2009 rating 
decision reinstated the 20 percent rating for cervical 
myofasciitis.  There are no matters remaining for appellate 
review as to the propriety of rating reduction issues and they 
are considered to have been fully resolved in the Veteran's 
favor.

The issues of entitlement to service connection for a right knee 
disorder and for an acquired psychiatric disorder to include PTSD 
and entitlement to increased ratings for cervical myofasciitis, 
myofasciitis of the thoracolumbar spine, and plantar 
fasciitis/peripheral vascular disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issues addressed in this decision has been obtained.  

2.  The establishment of service connection for an additional 
back disability manifested by pain, to include as a result of 
PTSD, is prohibited by law.

3.  A June 2005 rating decision denied entitlement to service 
connection for a left knee disorder; the Veteran was notified of 
the determination but did not appeal.

4.  Evidence added to the record since the June 2005 rating 
decision is cumulative of the evidence previously considered and 
does not raise a reasonable possibility of substantiating the 
claim.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a back 
disorder, claimed as back pain secondary to PTSD, must be denied 
as a matter of law.  See 38 C.F.R. § 4.14 (2009); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  New and material evidence was not received and the claim for 
entitlement to service connection for a left knee disorder may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in letters dated in April 
2005, October 2005, and February 2008.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  The Veteran was provided notice as to these matters 
in December 2008.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court also held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The October 2005 
notice in this case adequately informed the Veteran of the 
evidence necessary to reopen his left knee disorder claim.

In this case, the available record includes service treatment 
records, VA treatment and examination reports, private medical 
records, and statements and testimony in support of the claims.  
The Board finds the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified and 
authorized records relevant to these matters have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The available evidence is sufficient for 
adequate determinations.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with these claims would not cause any prejudice to the appellant.

Additional Back Disorder Service Connection Claim

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Essentially, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009); 
Savage v. Gober, 10 Vet. App. 488, 494- 95 (1997).  Service 
connection also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

In addition, a disability that is proximately due to or results 
from another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  As well, when 
aggravation of a Veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the Veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b) (2009); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Service connection on this secondary basis requires: (1) evidence 
of a current disability; (2) evidence of a service- connected 
disability; and (3) medical evidence establishing a nexus or 
relationship between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Velez v. West, 11 Vet. App. 148, 158 (1998); 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like 
in Wallin, that competent medical nexus evidence is required to 
associate a secondary condition with a service-connected 
disability).

A review of the record reveals that service connection was 
established for a back disorder, myofasciitis of the 
thoracolumbar spine, in a February 2005 rating decision.  In 
correspondence dated in March 2005 the Veteran reported that he 
had been provided a diagnosis of PTSD and he had been informed by 
his private psychiatrist that his complaints of chronic back pain 
were associated with his PTSD.  He also requested entitlement to 
an increased rating for pain in the spine for his service-
connected myofasciitis thoracolumbar spine disability.  

The November 2006 rating decision denied entitlement to service 
connection for back, in essence, based upon findings that pain 
without evidence of an underlying pathological basis for the 
symptom manifestation was not a disability for VA compensation 
purposes.  It was further noted that service connection had not 
been established for PTSD.  In its August 2008 statement of the 
case and December 2009 supplemental statement of the case, the RO 
noted that service connection had previously been established for 
a back disability and that additional service connection for back 
pain was prohibited by law.  

VA regulations provide that pyramiding disability ratings, the 
evaluation of the same disability or manifestations under various 
diagnoses, is to be avoided.  38 C.F.R. § 4.14 (2009).  The 
Court, however, has held that disabilities may be rated 
separately without violating the prohibition against pyramiding 
when the disorders do not constitute the same disability or 
manifestations.  See Evans v. Brown, 9 Vet. App. 273, 281 (1996).  
The Court has also held that a statement as to subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds by 
259 F.3d 1356 (Fed. Cir. 2001).  

Based upon the evidence of record and applicable VA regulations, 
the Board finds that the establishment of service connection for 
an additional back disability manifested by pain, to include as a 
result of PTSD, is prohibited by law.  There is no indication 
that the Veteran's reported back pain for which the service 
connection issue was developed on appeal may be distinguishable 
as a separate pathological disability from the pain he reported 
experiencing as a result of his service-connected myofasciitis of 
the thoracolumbar spine.  The Court has held that in cases such 
as this, where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Veteran's claim for entitlement to service connection for a 
left knee disorder was denied in a final February 2005 rating 
decision.  The RO found that the evidence demonstrate that in 
1980, prior to service, the Veteran fractured his left patella 
and that he re-injured the knee later that same year.  It was 
further noted that although records show that during active 
service in 1982 he was treated for a left knee contusion, there 
was no evidence demonstrating his pre-existing left knee disorder 
was aggravated by active service.  The Veteran did not appeal and 
the rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

The evidence added to the record since the February 2005 final 
rating decision includes testimony and statements from the 
Veteran reiterating his claim and treatment records indicating 
diagnoses of left knee disabilities without opinion as to 
etiology.  The Veteran asserted that his knees had been painful 
in service and he attributed his knee problems to his military 
duties which included running and parachute jumps.  VA treatment 
records dated in December 2005 included a diagnosis of bilateral 
chondromalacia.  Private treatment records show he underwent 
arthroscopy with chondroplasty of the patella and plica excision 
to the left knee in 2006.  No opinions as to etiology for the 
present left knee disabilities were provided.

Based upon a comprehensive review, the Board finds the evidence 
added to the record since the last final rating decision does not 
raise a reasonable possibility of substantiating the claim.  The 
Veteran's testimony and statements and the additional medical 
evidence received is cumulative or redundant of the evidence 
previously considered.  There is no new or material evidence 
demonstrating that the Veteran's pre-existing left knee disorder 
was aggravated during or as a result of active service.  
Therefore, the claim for entitlement to service connection may 
not be reopened.  



ORDER

Entitlement to service connection for a back disorder, claimed as 
back pain secondary to PTSD, is denied.

New and material evidence was not received to reopen a claim for 
entitlement to service connection for a left knee disorder; the 
appeal is denied.


REMAND

A review of the record shows the Veteran was provided adequate 
VCAA notice addressing his remaining service connection and 
increased rating claims.  For the reasons provided below, the 
Board finds additional development is required as to these 
matters.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  VA regulations provide that a medical examination or 
medical opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms of a 
disease manifest during an applicable presumptive period, and 
indicates the claimed disability or symptoms may be associated 
with the established event, injury, or disease. 38 C.F.R. § 
3.159(c)(4).  The Court has held the types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

The Board notes that the Veteran's service treatment records show 
he complained of right knee pain in June 1983.  The diagnoses 
included lateral cruciate ligament strain and possible 
chondromalacia.  VA treatment records include diagnoses of 
bilateral chondromalacia patella in December 2005.  An etiology 
opinion, however, was not provided.  As this matter has not been 
addressed by VA examination, the Board finds further development 
is required prior to appellate review.

The Board also notes that the Veteran's DD Form 214 shows he 
served in Southwest Asia from January 2003 to July 2003, but that 
the available service records do not indicate specifically where 
he served during this period.  He is not shown by the available 
evidence of record to have received any medals or awards 
indicative of combat or service in Iraq.  In a December 2005 VA 
Form 21-0781 and in subsequent statements in support of his PTSD 
claim the Veteran reported that while serving in Kuwait he 
experienced SCUD attacks and that he had participated in convoys 
to Iraq that were exposed to improvised explosive devices (IED) 
and sniper fire.  Although a November 2006 VA memorandum 
summarized the efforts taken to assist the Veteran in 
substantiating his claim and found that further efforts would be 
futile, the Board finds the record includes sufficient 
information for an attempt to verify the Veteran's conditions of 
service in Southwest Asia.  The Veteran has identified the unit 
in which he served and he also reported that they had experienced 
SCUD attacks during the beginning days of the war in March 2003.  

Effective July 13, 2010, VA regulations related to PTSD claims 
were revised to provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  The 
term "fear of hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from 
July 13, 2010). 

The Board also notes that during his June 2010 hearing the 
Veteran testified that he had experienced severe neck and back 
problems.  He stated that he had bowel and bladder control 
problems that had been attributed to his back disability and that 
he had been informed that his headaches were related to his neck 
disability.  He also reported that he had undergone testing for 
traumatic brain injury at a VA medical facility and that his VA 
medical care providers had performed an electromyography study 
within the past year and a half.  These records are not included 
in the present record.  The Board further notes that the Veteran 
was provided a VA examination of the feet in October 2009, but 
that the examiner did not distinguish the symptoms of the 
service-connected plantar fasciitis/peripheral vascular disease 
disability from the symptoms attributable to the Veteran's 
service connected pes planus.

VA has a duty to assist veterans which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that addtional 
development as to these matters is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide information clarifying his 
reported PTSD stressors, to include the 
approximate dates of any SCUD attacks he 
experienced in Kuwait and of any convoys 
in which he participated that were 
attacked.  

He should be requested to provide the 
names, addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who have treated him for 
the remaining matters at issue.  After the 
Veteran has signed the appropriate 
releases, all identified pertinent records 
should be obtained and associated with the 
claims folder.  Pertinent VA treatment 
records must be obtained and added to the 
record, including any electromyography or 
traumatic brain injury studies conducted 
by VA since 2008.

All attempts to procure records should be 
documented in the file.  If these records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  Appropriate action should be taken to 
assist the Veteran in verifying whether a 
claimed stressor is consistent with the 
places, types, and circumstances of his 
service.  If the RO/AMC finds that efforts 
to obtain additional evidence as to these 
matters would be futile, a specific 
determination as to this matter should be 
provided and associated with the claims 
file.

3.  Thereafter, the Veteran should be 
scheduled for a VA mental disorders 
examination for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
he has an acquired psychiatric disorder, to 
include PTSD as a result of service.  The 
examiner should be requested to confirm 
that the claimed stressor is adequate to 
support a diagnosis of PTSD and that his 
symptoms are related to the claimed 
stressor.  The examination should be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluations for PTSD.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

4.  The Veteran should be scheduled for a 
VA Joints examination for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has a current right knee 
disorder as a result of an injury or 
disease incurred or aggravated during 
active service.  The examination should be 
conducted following the protocol in VA's 
Joint Disability Examination Worksheet, 
revised on April 20, 2009.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

5.  The Veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist for opinions as to the current 
nature and extent of his service-connected 
cervical myofasciitis, and myofasciitis of 
the thoracolumbar spine.  The examiner must 
identify all orthopedic and neurologic 
manifestations of the service-connected 
disabilities and perform all indicated 
tests and studies necessary for an adequate 
opinion.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Spine 
Examinations, revised on April 20, 2009.

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  An explanation 
should be provided if additional tests or 
studies are not considered to be necessary.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The Veteran should be scheduled for an 
appropriate VA examination for opinions as 
to the current nature and extent of his 
service-connected plantar 
fasciitis/peripheral vascular disease.  The 
examiner should identify all present 
manifestations of this disability and, to 
the extent possible, distinguish the 
symptoms attributable to this disability 
from the Veteran's service-connected pes 
planus disability.  All indicated tests and 
studies necessary for an adequate opinion 
should be conducted.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  An explanation 
should be provided if additional tests or 
studies are not considered to be necessary.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.  

8.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


